307 N.W.2d 524 (1981)
209 Neb. 306
STATE of Nebraska ex rel. NEBRASKA STATE BAR ASSOCIATION, Complainant,
v.
Merritt E. JAMES, Respondent.
No. 44004.
Supreme Court of Nebraska.
June 26, 1981.
PER CURIAM.
The respondent, Merritt E. James, has filed with this court a conditional admission of guilt of the formal charges filed against him by the Counsel for Discipline of the Nebraska State Bar Association.
Respondent is charged with a violation of Canon 6, DR 6-101(A)(3), and Canon 7, DR 7-101(A)(2), and with a violation of his license to practice law as provided in Neb. Rev.Stat. § 7-104 (Reissue 1977).
While representing a claimant in the Workmen's Compensation Court, the respondent recovered an award which included the amount of $821.25 which had been paid by Blue Cross Blue Shield of Nebraska. Pursuant to agreement, the check for $821.25 was mailed to Blue Cross Blue Shield of Nebraska for endorsement with respondent's check for $547.50, the amount *525 of the recovery, less a one-third attorney fee. The check for $821.25 was endorsed and returned to respondent with a letter that his check would not be deposited for 1 week. Respondent's check to Blue Cross Blue Shield of Nebraska was deposited and was returned marked insufficient funds. After discussion with the respondent, the amount of the check was sometime later paid over to Blue Cross Blue Shield of Nebraska.
The respondent, having failed to use a trust account for client's funds and having failed to promptly transmit client's funds to the client, is guilty of unprofessional conduct and is hereby publicly reprimanded for conduct violative of the Canons of Ethics and of his oath as a member of the bar of this court.
JUDGMENT OF REPRIMAND.